DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 10/26/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,309,123 in view of Everly (US Patent No. 5,887,856). 
Regarding claim 1 of the application, claim 1 of U.S. Patent No. 10,309,123 teaches each of the claim limitations with the exception of “running a cable through the one or more rails of adjacent fence panels”.  Everly teaches an illuminated fence system (abstract, figures 1-5) comprising a plurality of secured fence posts (38) and attached rails (18) wherein the rails are configured to have a slot (20)  for running a cable (14) through the one or more rails of adjacent fence panels (figures 2-5).  It would have been obvious to one having ordinary skill in the art at 
Regarding claims 2-7, U.S. Patent No. 10,309,123 teaches each of these claims in its claims 2-7 respectively.
Regarding claims 8 and 9, Everly teaches that its illuminated cable is in the form of a fiber optic cable (Everly, claim 8) which communicates light along its length.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,657,496 in view of Everly. 
Regarding claim 1 of the application, claim 1 of U.S. Patent No. 9,657,496 teaches each of the claim limitations with the exception of “running a cable through the one or more rails of adjacent fence panels”.  Everly teaches an illuminated fence system (abstract, figures 1-5) comprising a plurality of secured fence posts (38) and attached rails (18) wherein the rails are configured to have a slot (20)  for running a cable (14) through the one or more rails of adjacent fence panels (figures 2-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the cable running of Everly into the fencing assembly method of U.S. Patent No. 9,657,496 in order to provide illumination along the length of the fence for convenience and aesthetics in the vicinity of the fence in low-light conditions.

Regarding claims 8 and 9, Everly teaches that its illuminated cable is in the form of a fiber optic cable (Everly, claim 8) which communicates light along its length.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,631,551 in view of Everly. 
Regarding claim 1 of the application, claim 1 of U.S. Patent No. 8,631,551 teaches each of the claim limitations with the exception of “running a cable through the one or more rails of adjacent fence panels”.  Everly teaches an illuminated fence system (abstract, figures 1-5) comprising a plurality of secured fence posts (38) and attached rails (18) wherein the rails are configured to have a slot (20)  for running a cable (14) through the one or more rails of adjacent fence panels (figures 2-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the cable running of Everly into the fencing assembly method of U.S. Patent No. 8,631,551 in order to provide illumination along the length of the fence for convenience and aesthetics in the vicinity of the fence in low-light conditions.
Regarding claims 2-5, U.S. Patent No. 8,631,551 teaches each of these claims in its claims 2-5 respectively.  The subject matter of application claim 6 is taught in patent claim 1.  The subject matter of application claim 7 is taught in patent claim 6.
.

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,309,123 in view of Everly (US Patent No. 5,887,856) and further in view of Norman (US 2003/0201432). 
Regarding claims 10 and 11, U.S. Patent No. 10,309,123 does not explicitly recite the materials used for the fencing in the method for assembly in its claims.  However, Norman teaches a modular fencing assembly (abstract, figure 1) comprised of plastic, reinforced plastic, or metal, such as steel or aluminum, where it is desired to withstand substantial impacts (para. [0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use steel or aluminum to construct the fencing assembly method of U.S. Patent No. 10,309,123 since Norman teaches that it is known in the field to use such material where it is desirable to withstand substantial impacts.

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,657,496 in view of Everly (US Patent No. 5,887,856) and further in view of Norman (US 2003/0201432). 
Regarding claims 10 and 11, U.S. Patent No. 9,657,496 does not explicitly recite the materials used for the fencing in the method for assembly in its claims.  However, Norman teaches a modular fencing assembly (abstract, figure 1) comprised of plastic, reinforced plastic, or metal, such as steel or aluminum, where it is desired to withstand substantial impacts (para. .

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,631,551 in view of Everly (US Patent No. 5,887,856) and further in view of Norman (US 2003/0201432). 
Regarding claims 10 and 11, U.S. Patent No. 8,631,551 does not explicitly recite the materials used for the fencing in the method for assembly in its claims.  However, Norman teaches a modular fencing assembly (abstract, figure 1) comprised of plastic, reinforced plastic, or metal, such as steel or aluminum, where it is desired to withstand substantial impacts (para. [0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use steel or aluminum to construct the fencing assembly method of U.S. Patent No. 8,631,551 since Norman teaches that it is known in the field to use such material where it is desirable to withstand substantial impacts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726